             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 1 of 16

 1    SEYFARTH SHAW LLP
      Michael J. Burns (SBN 172614)
 2    mburns@seyfarth.com
      560 Mission Street, 31st Floor
 3    San Francisco, California 94105
      Telephone: (415) 397-2823
 4    Facsimile: (415) 397-8549
 5    Mary D. Manesis (SBN 150372)
      mmanesis@seyfarth.com
 6    601 South Figueroa Street, Suite 3300
      Los Angeles, California 90017
 7    Telephone: (213) 270-9600
      Facsimile: (213) 270-9601
 8
      Attorneys for Defendant
 9    LAZER SPOT, INC.
10
      LESCHES LAW
11    Levi Lesches (SBN 305173)
      levi@lescheslaw.com
12    5757 Wilshire Boulevard, Suite 535
      Los Angeles, California 90036
13    Telephone: (323) 900-0580
14    Attorneys for Plaintiff
      CONRADO MADRID
15

16                         IN THE UNITED STATES DISTRICT COURT
17
               FOR THE EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
18

19
      CONRADO MADRID,                             1:19-cv-00669-DAD-JLT
20                  Plaintiff,                    STIPULATED PROTECTIVE
21                                                ORDER
      v.                                          (Doc. 79)
22    LAZER SPOT, INC., a Georgia
23    corporation,                                Assigned to The Hon. Jennifer L.
                                                  Thurston, U.S. Magistrate Judge,
24                  Defendant.                    Bakersfield

25

26
27

28


                                   STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 2 of 16

 1   1.       PURPOSES AND LIMITATIONS
 2            Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure, and from use for any purpose other than prosecuting this litigation, may be
 5   warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
 6   following Stipulated Protective Order. The parties acknowledge that this Order does not
 7   confer blanket protections on all disclosures or responses to discovery and that the
 8   protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under applicable legal
10   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
11   Stipulated Protective Order does not entitle them to file confidential information under
12   seal; Civil Local Rules 140, 141, and 141.1 set forth the procedures that must be followed
13   and the standards that will be applied when a party seeks permission from the court to file
14   material under seal.
15   2.       DEFINITIONS
16            2.1   Challenging Party: a Party or Non-Party that challenges the designation of
17   information or items as “Confidential” under this Order.
18            2.2   “CONFIDENTIAL” Information or Items: information (regardless of how it
19   is generated, stored or maintained) or tangible things that qualify for protection under
20   Federal Rule of Civil Procedure 26(c).
21            2.3   Counsel (without qualifier): Outside Counsel of Record and House Counsel
22   (as well as their support staff).
23            2.4   Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
25            2.5   Disclosure or Discovery Material: all items or information, regardless of the
26   medium or manner in which it is generated, stored, or maintained (including, among
27   other things, testimony, transcripts, and tangible things), that are produced or generated in
28   disclosures or responses to discovery in this matter.

                                         STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 3 of 16

 1            2.6   Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3   expert witness or as a consultant in this action.
 4            2.7   House Counsel: attorneys who are employees of a party to this action.
 5   House Counsel does not include Outside Counsel of Record or any other outside counsel.
 6            2.8   Non-Party: any natural person, partnership, corporation, association, or
 7   other legal entity not named as a Party to this action.
 8            2.9   Outside Counsel of Record: attorneys who are not employees of a party to
 9   this action but are retained to represent or advise a party to this action and have appeared
10   in this action on behalf of that party or are affiliated with a law firm that has appeared on
11   behalf of that party.
12            2.10 Party: any party to this action, including all of its or his officers, directors
13   and employees (including House Counsel), consultants, retained experts, and Outside
14   Counsel of Record (and their support staffs).
15            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this action.
17            2.12 Professional Vendors: persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20   their employees and subcontractors.
21            2.13 Protected Material: any Disclosure or Discovery Material that is designated
22   as “CONFIDENTIAL.”
23            2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25   3.       SCOPE
26            The protections conferred by this Stipulation and Order cover not only Protected
27   Material (as defined above), but also (1) any information copied or extracted from
28   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

                                       STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 4 of 16

 1   Material; and (3) any testimony, conversations, or presentations by Parties or their
 2   Counsel that might reveal Protected Material. However, the protections conferred by this
 3   Stipulation and Order do not cover the following information: (a) any information that is
 4   in the public domain at the time of disclosure to a Receiving Party or becomes part of the
 5   public domain after its disclosure to a Receiving Party as a result of publication not
 6   involving a violation of this Order, including becoming part of the public record through
 7   trial or otherwise; and (b) any information known to the Receiving Party prior to the
 8   disclosure or obtained by the Receiving Party after the disclosure from a source who
 9   obtained the information lawfully and under no obligation of confidentiality to the
10   Designating Party. Any use of Protected Material at trial shall be governed by a separate
11   agreement or protective order.
12   4.       DURATION
13            Even after final disposition of this litigation, the confidentiality obligations
14   imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
15   writing or a court order otherwise directs. Final disposition shall be deemed to be the later
16   of (1) dismissal of all claims and defenses in this action, with or without prejudice; and
17   (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
18   remands, trials, or reviews of this action, including the time limits for filing any motions
19   or applications for extension of time pursuant to applicable law.
20   5.       DESIGNATING PROTECTED MATERIAL
21            5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
22   Party or Non-Party that designates information or items for protection under this Order
23   must take care to limit any such designation to specific material that qualifies under the
24   appropriate standards. The Designating Party must designate for protection only those
25   parts of material, documents, items, or oral or written communications that qualify – so
26   that other portions of the material, documents, items, or communications for which
27   protection is not warranted are not swept unjustifiably within the ambit of this Order.
28


                                       STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 5 of 16

 1            Mass, indiscriminate, or routinized designations for protection under this Order are
 2   prohibited. Designations that are shown to be clearly unjustified or that have been made
 3   for an improper purpose (e.g., to unnecessarily encumber or slow the case development
 4   process or to impose unnecessary expenses and burdens on other parties) expose the
 5   Designating Party to sanctions. If it comes to a Designating Party’s attention that
 6   information or items that it designated for protection do not qualify for protection, that
 7   Designating Party must promptly notify all other Parties that it is withdrawing the
 8   mistaken designation.
 9            5.2   Manner and Timing of Designations. Except as otherwise provided in this
10   Order (see, e.g., Section 5.3 below), or as otherwise stipulated or ordered, Disclosure or
11   Discovery Material that qualifies for protection under this Order must be clearly
12   designated before the material is disclosed or produced.
13            Designation in conformity with this Order requires:
14                  (a)    For information in documentary form (e.g., paper or electronic
15   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
16   that the Producing Party affix the legend “CONFIDENTIAL” to each page that contains
17   Protected Material. A Party or Non-Party that makes original documents or materials
18   available for inspection need not designate them for protection until after the inspecting
19   Party has indicated which material it would like copied and produced. During the
20   inspection and before the designation, all of the material made available for inspection shall
21   be deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it
22   wants copied and produced, the Producing Party must determine which documents, or
23   portions thereof, qualify for protection under this Order. Then, before producing the
24   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to
25   each page that contains Protected Material. If only a portion or portions of the material on a
26   page qualifies for protection, the Producing Party also must clearly identify the protected
27   portion(s) (e.g., by making appropriate markings in the margins).
28


                                      STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 6 of 16

 1                  (b)   For testimony given in deposition or in other pretrial or trial
 2   proceedings, that the Designating Party identifies on the record, before the close of the
 3   deposition, completion of the deponent’s time to review the deposition transcript, or the
 4   end of the hearing, or other proceeding, all protected testimony.
 5                  (c)   For information produced in some form other than documentary or
 6   testimonial, including other tangible items, that the Producing Party affix in a prominent
 7   place on the exterior of the container or containers in which the information or item is
 8   stored the legend “CONFIDENTIAL.” If only a portion or portions of the information or
 9   item warrant protection, the Producing Party, to the extent practicable, shall identify the
10   protected portion(s).
11            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
12   to designate information or items that qualify for protection does not, standing alone,
13   waive the Designating Party’s right to secure protection under this Order for such
14   material. Upon timely correction of a designation, the Receiving Party must make
15   reasonable efforts to assure that the material is treated in accordance with the provisions
16   of this Order.
17   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
18            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
19   of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
20   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
21   unnecessary economic burdens, or a significant disruption or delay of the litigation, a
22   Party does not waive its right to challenge a confidentiality designation by electing not to
23   mount a challenge promptly after the original designation is disclosed.
24            6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
25   process by providing written notice to the Designating Party and all parties to this action,
26   of each designation the Challenging Party is challenging and describing the basis for each
27   challenge. To avoid ambiguity as to whether a challenge has been made, the written
28   notice must recite that the challenge to confidentiality is being made in accordance with

                                      STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 7 of 16

 1   the “Challenging Confidentiality” provisions” of the Protective Order or other similar
 2   language. The parties shall attempt to resolve each challenge in good faith and must
 3   begin the process by conferring directly (in voice to voice dialogue; other forms of
 4   communication are not sufficient) within 14 days of the date of service of notice. In
 5   conferring, the Challenging Party must explain the basis for its belief that the
 6   confidentiality designation was not proper and must give the Designating Party an
 7   opportunity to review the designated material, to reconsider the circumstances, and, if no
 8   change in designation is offered, to explain the basis for the chosen designation. A
 9   Challenging Party may proceed to the next stage of the challenge process only if it has
10   engaged in this meet and confer process first or establishes that the Designating Party is
11   unwilling to participate in the meet and confer process in a timely manner.
12            6.3   Judicial Intervention. If the parties cannot resolve a challenge without court
13   intervention, the Designating Party may file and serve a motion to retain confidentiality
14   in compliance with Civil Local Rules 140, 141, and 141.1 within 21 days after
15   commencement of the initial voice to voice dialogue pursuant to paragraph 6.2. .
16   Failure by the Designating Party to make such a motion within 21 days shall
17   automatically waive the confidentiality designation for each challenged designation. In
18   addition, the Challenging Party may file a motion challenging a confidentiality
19   designation at any time if there is good cause for doing so, including a challenge to the
20   designation of a deposition transcript or any portions thereof. Any motion brought
21   pursuant to this provision by the Designating Party or the Challenging Party must be
22   accompanied by a competent declaration affirming that the movant has complied with the
23   meet and confer requirements imposed by the preceding paragraph.
24            The burden of persuasion in any proceeding concerning a challenge shall be on the
25   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
26   harass or impose unnecessary expenses and burdens on other parties) may expose the
27   Challenging Party to sanctions. Unless the Designating Party has waived the
28   confidentiality designation by failing to timely file a motion to retain confidentiality as

                                      STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 8 of 16

 1   described above, all parties shall continue to afford the material in question the level of
 2   protection to which it is entitled under the Designating Party’s designation until the court
 3   rules on the challenge.
 4   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 5            7.1   Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this case
 7   only for prosecuting, defending, or attempting to settle this litigation. Protected Material
 8   must be stored and maintained by a Receiving Party at a location and in a secure manner
 9   that ensures that access is limited to the persons authorized under this Order. Protected
10   Material may be disclosed only to the categories of persons and under the conditions
11   described in this Order. When the litigation has been terminated, a Receiving Party must
12   comply with the provisions of Section 13 below.
13            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
14   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
15   may disclose any information or item designated “CONFIDENTIAL” only to:
16                  (a)   the Receiving Party’s Outside Counsel of Record in this action, as
17   well as employees of such Outside Counsel of Record to whom it is reasonably necessary
18   to disclose the information for this litigation and who have signed the “Acknowledgment
19   and Agreement to Be Bound” that is attached hereto as Exhibit A;
20                  (b)   the officers, directors, and employees (including House Counsel) of
21   the Receiving Party to whom disclosure is reasonably necessary for this litigation and
22   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                  (c)   Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this litigation and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26                  (d)   the court and its personnel;
27                  (e)   court reporters and their staff and professional vendors to whom
28   disclosure is reasonably necessary for this litigation;

                                     STIPULATED PROTECTIVE ORDER
     64489724v.1
             Case 1:19-cv-00669-DAD-JLT Document 80
                                                 79 Filed 06/22/20
                                                          06/19/20 Page 9 of 16

 1                  (f)    professional jury and trial consultants, and mock jurors, who have
 2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 3                  (g)    during their depositions, witnesses in the action to whom disclosure is
 4   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 5   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
 6   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
 7   Protected Material must be separately bound by the court reporter and may not be
 8   disclosed to anyone except as permitted under this Stipulated Protective Order; and
 9                  (h)    the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information.
11   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
12            OTHER LITIGATION
13            If a Party is served with a subpoena or a court order issued in other litigation that
14   compels disclosure of any information or items designated in this action as
15   “CONFIDENTIAL,” that Party must:
16                  (a)    promptly notify in writing the Designating Party. Such notification
17   shall include a copy of the subpoena or court order;
18                  (b)    promptly notify in writing the party who caused the subpoena or order
19   to issue in the other litigation that some or all of the material covered by the subpoena or
20   order is subject to this Protective Order. Such notification shall include a copy of this
21   Stipulated Protective Order; and
22                  (c)    cooperate with respect to all reasonable procedures sought to be
23   pursued by the Designating Party whose Protected Material may be affected.
24            If the Designating Party timely seeks a protective order, the Party served with the
25   subpoena or court order shall not produce any information designated in this action as
26   “CONFIDENTIAL” before a determination by the court from which the subpoena or
27   order issued, unless the Party has obtained the Designating Party’s permission. The
28   Designating Party shall bear the burden and expense of seeking protection in that court of

                                       STIPULATED PROTECTIVE ORDER
     64489724v.1
            Case 1:19-cv-00669-DAD-JLT Document 80
                                                79 Filed 06/22/20
                                                         06/19/20 Page 10 of 16

 1   its confidential material – and nothing in these provisions should be construed as
 2   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
 3   from another court.
 4   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5            PRODUCED IN THIS LITIGATION
 6            (a)   The terms of this Order are applicable to information produced by a Non-
 7   Party in this action and designated as “CONFIDENTIAL.” Such information produced by
 8   Non-Parties in connection with this litigation is protected by the remedies and relief
 9   provided by this Order. Nothing in these provisions should be construed as prohibiting a
10   Non-Party from seeking additional protections.
11            (b)   In the event that a Party is required, by a valid discovery request, to produce
12   a Non-Party’s confidential information in its possession, and the Party is subject to an
13   agreement with the Non-Party not to produce the Non-Party’s confidential information,
14   then the Party shall:
15                  (1)   promptly notify in writing the Party requesting the confidential
16   information and the Non-Party that some or all of the information requested is subject to
17   a confidentiality agreement with a Non-Party;
18                  (2)   promptly provide the Non-Party with a copy of the Stipulated
19   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
20   specific description of the information requested; and
21                  (3)   make the information requested available for inspection by the Non-
22   Party.
23                  (4)   if the Non-Party fails to object or seek a protective order from this
24   court within 14 days of receiving notice that the confidential information is requested and
25   the opportunity to inspect the information, the Receiving Party may produce the Non-
26   Party’s confidential information responsive to the discovery request. If the Non-Party
27   timely seeks a protective order, the Party in possession of the information shall not
28


                                      STIPULATED PROTECTIVE ORDER
     64489724v.1
            Case 1:19-cv-00669-DAD-JLT Document 80
                                                79 Filed 06/22/20
                                                         06/19/20 Page 11 of 16

 1   produce such information that is subject to the confidentiality agreement with the Non-
 2   Party before a determination by the court.
 3            (c)   Absent a court order to the contrary, the Non-Party shall bear the burden and
 4   expense of seeking protection in this court of its Protected Material.
 5   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify the
 9   Designating Party in writing of the unauthorized disclosures, (b) use its best efforts to
10   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
11   persons to whom unauthorized disclosures were made of all the terms of this Order, and
12   (d) request that such person or persons execute the “Acknowledgment and Agreement to
13   Be Bound” that is attached hereto as Exhibit A.
14   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15            PROTECTED MATERIAL
16            When a Producing Party gives notice to a Receiving Party that certain
17   inadvertently produced material is subject to a claim of privilege or other protection, the
18   obligations of the Receiving Party are those set forth in Federal Rule of Civil Procedure
19   26(b)(5)(B). This provision is not intended to modify any procedure that may be
20   established in an e-discovery order that provides for production without prior privilege
21   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
22   an agreement on the effect of disclosure of a communication or information covered by
23   the attorney-client privilege or work product protection, the parties may incorporate their
24   agreement in the Stipulated Protective Order submitted to the court.
25   12.      MISCELLANEOUS
26            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the court in the future.
28


                                      STIPULATED PROTECTIVE ORDER
     64489724v.1
            Case 1:19-cv-00669-DAD-JLT Document 80
                                                79 Filed 06/22/20
                                                         06/19/20 Page 12 of 16

 1            12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order, no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 5   to use in evidence of any of the material covered by this Protective Order.
 6            12.3 Filing Protected Material. Without written permission from the Designating
 7   Party or a court order secured after appropriate notice to all interested persons, a Party
 8   may not file in the public record in this action any Protected Material. A Party that seeks
 9   to file under seal any Protected Material must comply with Civil Local Rules 140, 141,
10   and 141.1. Protected Material may only be filed under seal pursuant to a court order
11   authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local
12   Rules 140, 141, and 141.1, a sealing order will issue only upon a request establishing that
13   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
14   entitled to protection under the law. If a Receiving Party's request to file Protected
15   Material under seal pursuant to Civil Local Rules 140, 141, and 141.1 is denied by the
16   court, then the Receiving Party may file the information in the public record pursuant to
17   Civil Local Rules 140, 141, and 141.1 unless otherwise instructed by the court.
18   13.      FINAL DISPOSITION
19            Within 60 days after the final disposition of this action, as defined in Section 4
20   above, each Receiving Party must return all Protected Material to the Producing Party or
21   destroy such material. As used in this section, “all Protected Material” includes all copies,
22   abstracts, compilations, summaries, and any other format reproducing or capturing any of
23   the Protected Material. Whether the Protected Material is returned or destroyed, the
24   Receiving Party must submit a written certification to the Producing Party (and, if not the
25   same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
26   (by category, where appropriate) all the Protected Material that was returned or destroyed
27   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
28   compilations, summaries or any other format reproducing or capturing any of the

                                       STIPULATED PROTECTIVE ORDER
     64489724v.1
            Case 1:19-cv-00669-DAD-JLT Document 80
                                                79 Filed 06/22/20
                                                         06/19/20 Page 13 of 16

 1   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 2   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 3   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 4   work product, and consultant and expert work product, even if such materials contain
 5   Protected Material. Any such archival copies that contain or constitute Protected
 6   Material remain subject to this Protective Order as set forth in Section 4 above.
 7            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8
      DATED: June 19, 2020                     LESCHES LAW
 9

10
                                               By: /s/ Levi Lesches [as authorized on 6/19/20]
11                                                Levi Lesches
12                                                 Attorneys for Plaintiff
                                                   CONRADO MADRID
13

14     DATED: June 19, 2020                    SEYFARTH SHAW LLP
15

16                                             By: /s/ Mary Manesis
                                                   Michael J. Burns
17                                                 Mary D. Manesis
18                                                  Attorneys for Defendant
                                                    LAZER SPOT, INC.
19

20
21

22

23

24

25

26
27

28


                                    STIPULATED PROTECTIVE ORDER
     64489724v.1
            Case 1:19-cv-00669-DAD-JLT Document 80
                                                79 Filed 06/22/20
                                                         06/19/20 Page 14 of 16

 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3
     Dated: June 21, 2020
                                          United States Magistrate  Judge
                                                        District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                   STIPULATED PROTECTIVE ORDER
     64489724v.1
            Case 1:19-cv-00669-DAD-JLT Document 80
                                                79 Filed 06/22/20
                                                         06/19/20 Page 15 of 16

 1                                             EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that I
 5   understand that a Stipulated Protective Order was issued by the United States District
 6   Court for the Eastern District of California on [date] in the case of CONRADO MADRID
 7   v. LAZER SPOT, INC., Case No. 1:19-cv-00669-DAD-JLT (“Madrid litigation”).
 8            I agree that, for all documents, testimony, or other information—
 9                  (1)    I receive or review;
10                  (2)    relating to the Madrid litigation; and
11                  (3)    marked “Confidential”;
12   I may only disclose or discuss the contents of those documents, testimony, or other
13   information with ONLY
14                  (1)    the attorney who provided me with such documents, testimony, or
15   other information; or
16                  (2)    any individuals that the attorney giving me the protected information
17   authorizes me, in writing, to share the information with.
18            I understand and acknowledge that failure to so comply could expose me to
19   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
20   disclose in any manner any information or item that is subject to this Stipulated
21   Protective Order to any person or entity except in strict compliance with the provisions of
22   this Agreement to be Bound.
23            I further agree to submit to the jurisdiction of the United States District Court for
24   the Eastern District of California for the purpose of enforcing the terms of this Stipulated
25   Protective Order, even if such enforcement proceedings occur after termination of this
26   action.
27            I hereby appoint __________________________ [print or type full name] of
28   _______________________________________ [print or type full address and telephone

                                       STIPULATED PROTECTIVE ORDER
     64489724v.1
            Case 1:19-cv-00669-DAD-JLT Document 80
                                                79 Filed 06/22/20
                                                         06/19/20 Page 16 of 16

 1   number] as my California agent for service of process in connection with this action or
 2   any proceedings related to enforcement of this Stipulated Protective Order.
 3   Date: ______________________________________
 4

 5   City and State where sworn and signed: _________________________________
 6

 7   Printed name: _______________________________
 8

 9   Signature: ______________________________
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                   STIPULATED PROTECTIVE ORDER
     64489724v.1
